Citation Nr: 1644032	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability rating for the service-connected right knee arthralgia with osteoarthritis and chondromalacia (right knee arthritis), to include whether the reduction to 20 percent, effective from October 1, 2011, was proper.  

2.  Entitlement to restoration of a 30 percent disability rating for the service-connected left knee arthralgia with osteoarthritis and chondromalacia (left knee arthritis), to include whether the reduction to 20 percent, effective from October 1, 2011, was proper.  

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected asbestos-related pleural plaque and scarring, left lung (left lung disability).

4.  Entitlement to a disability rating in excess of 10 percent for the service-connected left knee instability.  

5.  Entitlement to a disability rating in excess of 10 percent for the service-connected bilateral hearing loss disability.  

6.  Entitlement to a disability rating in excess of 10 percent for the service-connected sinus condition with cough (chronic sinusitis).  

7.  Entitlement to a disability rating in excess of 10 percent for the service-connected bilateral inguinal hernia.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Deana Adamson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to December 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2011, October 2013, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the July 2011 rating decision, the RO reduced the previously assigned 30 percent ratings for the service-connected right knee and left knee arthritis from 30 percent to 10 percent, effective from October 1, 2011.  The Veteran timely appealed the reduction.  (During the pendency of this appeal, the RO issued a rating decision in July 2014 which granted increased ratings from 10 percent to 20 percent for each knee, effective from October 1, 2011, the date of the reduction.  The Veteran continued to assert that full restoration to 30 percent for each knee was warranted; thus, the issues are recharacterized as entitlement to restoration of the 30 percent rating, to include whether the reduction to 20 percent for each knee was proper).  

In the October 2013 rating decision, the RO granted service connection for asbestos-related pleural plaque and scarring, left lung, and assigned an initial 10 percent rating, effective from December 22, 2011.  The Veteran timely appealed the initial 10 percent rating assigned for the left lung disability.  

In a May 2014 rating decision, the RO confirmed and continued the previously assigned 10 percent ratings for the service-connected bilateral hearing loss disability, chronic sinusitis, left knee instability, and bilateral inguinal hernia; and, denied entitlement to a TDIU.  

In April 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to ratings in excess of 10 percent for the service-connected bilateral hearing loss disability, left lung disability, and bilateral inguinal hernia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The 30 percent ratings assigned for the right knee arthritis and left knee arthritis were in effect for less than 5 years at the time of the reduction.  

2.  At the time of the reduction of the disability rating for the service-connected right knee arthritis from a 30 percent rating to 20 percent rating, the Veteran exhibited improvement in range of motion, but not in the ability to function under ordinary conditions of life and work; and, actual improvement was not demonstrated.

3.  At the time of the reduction of the disability rating for the service-connected left knee arthritis from a 30 percent rating to a 20 percent rating, the Veteran exhibited improvement in range of motion, but not in the ability to function under ordinary conditions of life and work; and, actual improvement was not demonstrated.  

4.  For the entire period covered by this claim, the Veteran's service-connected chronic sinusitis has been manifested by a disability picture that more nearly approximates that of near constant sinusitis with pain and tenderness of affected sinus and purulent discharge after repeated surgeries.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 30 percent rating for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 30 percent rating for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for the assignment of a 50 percent rating for the service-connected chronic sinusitis have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6512 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As restoration of the 30 percent ratings for the service-connected right knee and left knee arthritis is granted, the Board need not address the duties to notify and assist as to those issues.  

By correspondence dated in May 2014, VA notified the Veteran of the information needed to substantiate and complete his claim for a TDIU and for higher ratings for his service-connected sinusitis, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the issue of entitlement to restoration of the 30 percent disability ratings for right and left knee arthritis (which includes the question of the propriety of the rating reduction), the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015), Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper").

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this issue have been accomplished.

Also, with respect to the April 2016 videoconference hearing, the Veterans Law Judge (VLJ) who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's service treatment records (STRs), and the Veteran's VA and private treatment records have been obtained.  The Veteran has submitted lay statements in support of his claim, as well as private treatment records, the most recent of which were submitted with a waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  

During the course of this appeal the Veteran received a number of VA medical examinations.  The examiners provided adequate medical opinions based on a review of the Veteran's claims file, examination, and an interview of the Veteran.  The examiners specifically pointed to all symptoms described by the Veteran.  The examination reports reflect that, taken together, the relevant evidence was reviewed, proper testing was conducted, and all relevant questions were answered.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to the claims being decided.  VA's duty to assist is met.

II.  Rating Reduction for Right and Left Knee Arthritis

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

In this case, the 30 percent ratings for right and left knee arthritis were in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply to these ratings. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

When reducing a disability rating based on the severity of a Veteran's condition, the burden falls on VA to show "material improvement" in the Veteran's condition from the time of the previous rating examination that assigned the Veteran's rating.  Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  Section 4.10 provides: "The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment."  38 C.F.R. § 4.10 (2015).  Section 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  38 C.F.R. § 4.2 (2015).  "Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In determining whether the reductions were proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 4.3, 4.7.  

In evaluating joint disabilities, VA must consider higher ratings in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In this case, the Veteran was originally granted service connection for right and left knee arthritis in a June 1977 rating decision.  An initial 10 percent disability rating was assigned for each knee, effective from December 31, 1976.  In a March 2001 rating decision, the disability ratings for the Veteran's right and left knee arthritis were increased to 20 percent for each knee, effective from May 10, 2000.  In April 2002, the RO issued a rating decision granting a separate disability rating of 10 percent for instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from June 11, 2001.  In that same rating decision, the RO confirmed and continued the previously assigned 20 percent ratings for the arthritis of each knee.  In a June 2008 rating decision, the RO granted increased ratings to 30 percent for the service-connected arthritis of each knee, effective from July 10, 2007.  

In the June 2008 rating decision that increased the 20 percent rating to 30 percent for each knee, the RO implemented 38 C.F.R. § 4.71a, Diagnostic Code 5261.  This diagnostic code provides ratings for limitation of extension with the following ratings assigned:  0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).  

At the time of the June 2008 rating decision, the RO relied on findings from a March 2008 VA examination which indicated that the Veteran was unable to squat, bend or stoop; and, although he could dress without help, he had trouble raising his legs to get them into his pants, and trouble putting his shoes on.  Extension was limited to 20 degrees, and flexion was limited to 121 degrees on the right and 115 degrees on the left.  

In essence, the 30 percent ratings were assigned for limitation of extension to 20 degrees bilaterally.  

In a July 2011 rating decision, the RO reduced the 30 percent ratings for each knee to 10 percent for the service-connected right and left knee arthritis, effective from October 1, 2011.  The RO found that the most recent examination in April 2010 showed that the Veteran's knee symptoms did not meet the criteria for more than a 10 percent rating because he could flex both knees to 110 degrees and he could extend both knees to 0 degrees.  That examination also showed, however, that the Veteran was significantly limited in his ability to walk and stand for more than 10 minutes, that his pain was constant, and he required a cane for ambulation.  He had trouble getting in and out of a chair and was unable to exercise at all.  

The Veteran timely appealed that determination.  In response, the RO issued a rating decision in July 2014 which increased the 10 percent rating to 20 percent for each knee, effective from October 1, 2011, the effective date of the reduction.  The Veteran continued to assert that full restoration to 30 percent was warranted for each knee.  

In support of his claim for restoration of the 30 percent rating for each knee, the Veteran pointed to a finding in a prior VA examination of October 2001 which showed marked limitation of motion and severe pain with osteoarthritic spurring of both knees.  The Veteran also submitted a February 2011 private treatment record from Dr. W noting that the Veteran's knee osteoarthritis was moderately severe and progressive at that time.  The Veteran also submitted a separate March 2011 statement by Dr. W noting that the Veteran's osteoarthritis of the knees was persistent and progressive, and would worsen over time.  

In March 2011, the Veteran testified at a personal hearing before a Hearing Officer at the RO with regard to the severity of his bilateral knee arthritis.  The Veteran testified that he has constant pain in his knees which keeps him awake at night.  The Veteran testified that the findings from the April 2010 examination were inaccurate with respect to flexion and extension of the knees insofar as the examiner had to "yank," "push," and "pull" his legs in order to straighten them out.  The Veteran testified that he reported to the examiner that his knees pop and crack, but that the examination report indicates that they do not pop and crack.  Finally, the Veteran testified that after the examination, he could hardly walk.  

An April 2012 VA progress note indicates that the Veteran was seen for knee pain.  At that time, flexion was limited to 110 degrees on the right and 100 degrees on the left.  Extension was limited to 10 degrees bilaterally.  The report does not show whether there was additional limitation due to pain or at what point pain began.  

A December 2012 private clinic note shows "severe osteoarthritis of the knees" on the Veteran's problem list.  

A VA examination in August 2013 suggests that the Veteran has no limitation of extension and flexion only limited to 130 degrees.  This examination report also suggests that the Veteran does not have pain with motion and that he walks with a normal gait and without a cane.  However, this examination report is inconsistent with the other evidence of record as summarized above; and, it is inconsistent with a private examination report from September 2013.  The September 2013 private examination, conducted by an orthopedic specialist shows that the Veteran had constant aching and throbbing pain in his knees that was getting worse.  A total knee replacement was suggested.  

The Veteran was afforded another VA examination in June 2014.  At that time, the examiner noted that the Veteran was in fairly constant knee pain, aggravated by any weight bearing.  He reportedly could only walk about 5 minutes and then has to find a chair.  He used a cane for ambulation.  He reported that he had been told he needed knee replacement.  Flexion was to 125 bilaterally and extension was limited to 15 degrees bilaterally.  

The Veteran's knee arthritis is rated based on compensable limitation of extension of the knee, as noted above.  Limitation of flexion may be separately rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 if it is compensable.  To warrant a compensable rating for limitation of flexion of the knee under Diagnostic Code 5260, flexion must be limited to 45 degrees or less.  

Because the limitation of flexion is not separately compensable for any period, it is proper to rate the noncompensable limitation of flexion together with the compensable limitation of extension, both of which are manifestations of the degenerative joint disease.  Knee flexion may again be separately rated from knee extension if and when it meets the 10 percent rating criteria under Diagnostic Code 5260, and there is no prejudice to the Veteran in rating the noncompensable limitation of flexion together with the compensable limitation of extension until the limitation of flexion is separately compensable (warranting a 10 percent rating under Diagnostic Code 5260).  See VAOPGCPREC 9-2004 (interpreting that separate ratings may also be assigned for limitation of extension and limitation of flexion if the 10 percent rating criteria for both flexion and extension are met). 

In this case, the Board is only deciding the issue of whether the reduction of the right and left knee ratings for arthritis was warranted.  As such, the Board's sole concern is whether actual improvement was shown in the right and/or left knee arthritis.  In making this determination, the Board will have to consider all painful limitation of motion, to include both flexion and extension, as worsening flexion or extension will show that the right knee disability has not improved overall.  

Throughout the course of this appeal, including in testimony at a March 2011 RO hearing and an April 2016 Board videoconference hearing, the Veteran has contended that the right and left knee symptoms did not improve at any point during the relevant period on appeal; and, in fact, have actually progressed during that period.  

The Board has reviewed all the relevant evidence of record, lay and medical, and finds that the RO's reduction of the 30 percent disability rating for the service-connected right knee and left knee arthritis was not proper.  The Veteran credibly testified that the right and left knee limitation of motion had not improved during the relevant period on appeal; and, that the pain and functional limitation has gotten worse.  Further, multiple subsequent VA examinations show a consistent pattern of increased pain and functional loss during the appeal period.  Although the examinations suggest that the Veteran's extension is less limited than it was at the time of the March 2008 VA examination (when extension was shown to be limited to 20 degrees), overall, these examination reports indicate that the right and left knee arthritis has not improved in the ability to function under the ordinary conditions of life and work.  For these reasons, the Board finds that the reduction of the disability rating for right knee and left knee arthritis was not proper, and the respective 30 percent disability ratings for the right knee and left knee are to be restored effective October 1, 2011.  

III.  Increased Ratings - Sinusitis

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected left lung disability; and seeks disability ratings in excess of 10 percent for the service-connected chronic sinusitis and bilateral inguinal hernia.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Veteran seeks a disability rating in excess of 10 percent for the chronic sinusitis.  

A May 2008 private examination report notes facial pain above the eyes and post-nasal drainage which is thick and white.  A sinus CAT scan showed sinusitis involving the right frontal sinus.  

A September 2008 surgical report indicates that the Veteran underwent right frontal sinus surgery for chronic persistent right frontal sinusitis.  The report notes that the Veteran had a long history of right frontal sinusitis and has undergone multiple endoscopic sinus surgeries and septoplasty for his problems.  

A March 2014 VA examination report indicates that the Veteran did not have active sinusitis at the time of the examination.  However, it was noted that the Veteran had a history of radical sinus surgery and endoscopic surgery.  The Veteran had four sinus surgeries, and continued to report ongoing pressure and tenderness above his eyebrow in the frontal sinus region and tenderness in the ethmoid sinus region.  

At his Board hearing in April 2016, the Veteran testified that his sinuses bother him all the time, and that despite taking antibiotics for his sinuses, he does not get any relief from the symptoms.  

Schedular ratings for chronic frontal sinusitis are provided by application of the General Rating Formula for Sinusitis found at 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The General Formula provides that a non-compensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis or; for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

In this case, the evidence of record shows that the Veteran has had multiple sinus surgeries, but continues to suffer with near-constant sinus symptoms and takes antibiotics for these symptoms, which include drainage (purulent discharge), headache pain, and facial tenderness.  Hearing Transcript, pp. 12 and 21.  The Veteran is competent to report his symptoms and there is no reason to doubt his credibility in this regard.  Although the Veteran was not taking medication for active sinusitis at the time of the March 2014 VA examination, he did report pain and pressure in his sinus region.  Additionally, the Veteran reported that he was on antibiotics for sinusitis at the time of his April 2016 hearing, and that he has continuous drainage despite the multiple surgeries.  

The Board finds the Veteran's lay statements about the frequency of his sinusitis and his symptoms more probative than the findings on a single day at the March 2014 examination.  

Given a history of chronic sinusitis, multiple surgeries, and continued symptoms, the Board finds that the overall disability picture more nearly approximates that of near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge after repeated surgeries.  Accordingly, the Board finds that the criteria for the assignment of a 50 percent rating for the service-connected sinusitis is more nearly approximated.  

As the symptoms have been consistent throughout the appeal period, the assignment of a 50 percent rating is warranted for the entire period covered by this claim.  


ORDER

As the reduction was not proper, restoration of the 30 percent rating for the service-connected right knee arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.  

As the reduction was not proper, restoration of the 30 percent rating for the service-connected left knee arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A 50 percent rating for the service-connected sinusitis is granted for the entire period covered by this claim, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran was last afforded a VA compensation and pension examination for his service-connected left lung disability in August 2013; and, he was last afforded a VA compensation and pension examination for his bilateral hearing loss disability and bilateral inguinal hernia disability in March 2014.  At his April 2016 video conference, the Veteran testified that these conditions have worsened since last examined by VA.  Also, with regard to the Veteran's service-connected bilateral inguinal hernia, there is some question whether it has recurred since the last VA examination in 2014.  Finally, regarding the Veteran's left knee instability, the last joints examination in June 2014 indicates that the Veteran did not have instability of the knee; however, a private orthopedic examination from September 2013 notes instability of the knee with joint tenderness, popping and weakness.  Thus, the current severity of the Veteran's left knee instability is unclear.  

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  

Accordingly, new examinations are necessary to decide the claims for an initial disability rating in excess of 10 percent for the service-connected left lung disability and for a disability ratings in excess of 10 percent for the service-connected bilateral hearing loss disability and the service-connected left knee instability.  

Regarding the left lung disability, it is rated by analogy to asbestosis under 38 C.F.R. § 4.97, Diagnostic Code 6833.  Disabilities evaluated under Diagnostic Codes 6825 through 6833 are rated using the General Rating Formula for Interstitial Lung Disease (General Rating Formula).  38 C.F.R. § 4.97 (2015).  Under the General Rating Formula, an FVC of 75 to 80 percent predicted, or a DLCO (SB) test of 66 to 80 percent predicted warrants a 10 percent rating.  An FVC of 65 to 74 percent predicted or a DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent rating.  An FVC of 50 to 64 percent predicted, or; a DLCO (SB) of 40 to 55 percent predicted, or; a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation warrants a 60 percent rating.  Id.  

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are used for rating purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and explains why.  38 C.F.R. § 4.96 (d)(4) (2015).  When evaluating a disability based upon PFT results, post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used.  38 C.F.R. § 4.96 (d)(5) (2015). 

If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2) (2015).

An August 2013 VA examination report shows that PFTs were performed and revealed post-bronchodilator FVC of 80 percent predicted, FEV-1 of 102 percent predicted, FEV-1/FVC of 82 percent predicted and a DLCO of 95 percent predicted.  

Applying these findings to the General Rating Formula for Interstitial Lung Disease, the RO assigned an initial disability rating of 10 percent based on the FVC of 80 percent predicted.  

The Veteran maintains, however, that his symptoms are more severe than what the PFT results from August 2013 show.  In support of his claim, the Veteran submitted private pulmonology treatment records from April 2014.  These records indicate that the Veteran's PFT revealed a moderate restrictive defect with moderate reduction in diffusing capacity.  However, these findings are based on pre-bronchodilator findings only, and there is no indication as to why post-bronchodilator studies should not be performed.  Thus, these findings are not adequate for rating purposes.  

Also, it is possible that the Veteran's lung disability may be more appropriate rated under the General Rating Formula for Restrictive Lung disease rather than interstitial lung disease.  Specifically, additional private pulmonology records from February 2016 show that a CT scan of the thorax revealed calcified and noncalcified pleural plaques on the left with adjacent stable atelectasis and pleural-parenchymal scarring at the base.  The diagnoses included asbestos exposure, mucopurulent chronic bronchitis, and postinflammatory pulmonary fibrosis.  Although asbestos exposure was considered a possible cause, there was no evidence of interstitial lung disease, and chronic pleural effusion or fibrosis is rated under Diagnostic Code 6845 under the General Rating Formula for Restrictive Lung Disease.  

Regarding the bilateral inguinal hernia, a VA examiner in March 2014 indicated that no inguinal hernia was currently detected, and there was no indication for a supporting belt.  However, at his April 2016 Board hearing, the Veteran testified that in 2014 he had a "belly button hernia" and they installed the mesh, and that he did require a supporting belt which he was wearing at the hearing.  The Veteran also reported that his hernia causes him pain.  

Given the Veteran's testimony, another examination is necessary to decide the claim.  It is not entirely clear from the testimony whether the Veteran's "belly button" hernia (umbilical hernia) is related to his service-connected inguinal hernia, and/or whether they are otherwise related to each other; and, it is also not entirely clear as to whether the Veteran's claimed hernia pain is from a recurrent inguinal hernia or from the umbilical hernia, or both.  

Prior to the examinations, up-to-date treatment records should be obtained.

Also, the Veteran asserts that he is unemployable due to his service-connected disabilities.  This issue is inextricably intertwined with the increased rating claims on appeal.  It therefore must be deferred pending the outcome of those claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associated with the Veteran's electronic claims file all outstanding VA outpatient treatment records dated since July 2014.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic claims file all outstanding private treatment records identified by him as pertinent to his claims on appeal.  

3.  After the completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of his service-connected bilateral hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

a.  The examination must include at a minimum a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

4.  After completing Directives 1 and 2, schedule the Veteran for a VA pulmonary examination to determine the current nature, extent, and severity of his service-connected left lung disability.  The examiner should perform all indicated tests and studies and report all clinical findings in detail, including, if possible, the source of the pain the Veteran describes.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

a.  The examiner must administer a complete PFT study, to include the ratio of Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and the maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with or without cardiorespiratory limitations.  In so doing, the examiner must administer post-bronchodilator studies unless it is determined that pre-bronchodilator studies are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why this is so.  With respect to the PFT results, the examiner must indicate which test result most accurately reflects the level of disability resulting from the service-connected condition.

b.  The examiner is also asked to opine as to whether the Veteran's left lung disorder is best characterized as interstitial lung disease, mycotic lung disease, or restrictive lung disease.  

c.  Comment on the functional impact of the Veteran's service-connected respiratory disability on his activities of daily living to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  

5.  After completing Directives 1 and 2, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected bilateral inguinal hernia.  

a.  The examiner should specifically address whether the Veteran has a recurrent hernia, and if so, whether it is an umbilical hernia or an inguinal hernia.  If the Veteran's service-connected inguinal hernia has recurred, the examiner should opine as to whether it is small or large, and whether it is readily reducible and/or not well supported by a truss.  

b.  If any current hernia is not of the inguinal type, then the examiner should opine as to any relationship between the service-connected inguinal hernia and any other type of hernia, including whether the service-connected inguinal hernia, as likely as not (a 50 percent or higher probability) caused or aggravated (made permanently worse) any non-inguinal hernia.  The examiner is also asked to opine as to whether a truss is medically required as alleged by the Veteran at his April 2016 Board hearing.

6.  After completing Directives 1 and 2, schedule the Veteran for a VA joints examination to ascertain the current severity and manifestations of his service-connected left knee instability.  

a.  The examiner should specifically address whether the Veteran has left knee recurrent subluxation or lateral instability; and, if so, whether it is slight, moderate or severe.  

b.  The examiner is also asked to opine as to the extent of any occupational functional impairment due to the overall bilateral knee condition, including, but not limited to the bilateral osteoarthritis and left knee instability.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal, including the TDIU claim.  If any benefit sought on appeal remain denied, the AOJ must furnish the Veteran and his agent with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


